 Case 19-28320          Doc 173     Filed 08/24/20 Entered 08/24/20 15:31:56           Desc Main
                                     Document     Page 1 of 3




Adam S. Affleck, Bar #5434 (adam-affleck@rbmn.com)
RICHARDS BRANDT MILLER NELSON
111 East Broadway, Suite 400
Salt Lake City, UT 84111
Telephone: 801-531-2000
Facsimile: 801-532-5506

Attorneys for Sheet Metal Works, Inc.

                        IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF UTAH
                                    CENTRAL DIVISION



  In re:                                                    Bankruptcy Case. No. 19-28320
                                                                    (Chapter 11)
  SHEET METAL WORKS, INC.,
                                                                Judge Joel T. Marker
                  Debtor.



                     DEBTOR’S MOTION TO CONVERT TO CHAPTER 7



           Pursuant to 11 U.S.C. § 1112(a), Sheet Metal Works, Inc. (“SMW”) hereby moves to

convert its chapter 11 case to chapter 7. Grounds for this motion are as follows:

           1.     On November 8, 2019, SMW filed a voluntary petition for relief under chapter 11.

           2.     No trustee has been appointed in SMW’s case, and SMW has remained a debtor-

in-possession since its filing.

           3.     SMW is eligible for relief under chapter 7.

           WHEREFORE, SMW requests that the Court issue its order converting its chapter 11 case

to chapter 7.
Case 19-28320   Doc 173    Filed 08/24/20 Entered 08/24/20 15:31:56           Desc Main
                            Document     Page 2 of 3




    DATED this 24th day of August, 2020.
                                      RICHARDS BRANDT MILLER NELSON


                                      /s/ Adam S. Affleck
                                      Attorneys for Sheet Metal Works, Inc.




                                           2
 Case 19-28320       Doc 173     Filed 08/24/20 Entered 08/24/20 15:31:56            Desc Main
                                  Document     Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August, 2020, a true and correct copy of the
foregoing was served by Electronic service [CM/ECF Service] as follows:

Electronic Mail Notice List:

   •   Adam S. Affleck adam-affleck@rbmn.com; andalin-bachman@rbmn.com;
       affleckar93359@notify.bestcase.com;
   •   Megan K. Baker baker.megan@dorsey.com; long.candy@dorsey.com
   •   Laurie A. Cayton tr laurie.cayton@usdoj.gov; James.Gee@usdoj.gov;
       Lindsey.Huston@usdoj.gov; Rinehart.Peschell@usdoj.gov
   •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
   •   Robert Crockett rcrockett@fabianvancott.com
   •   Allison Moon allison.moon@usdoj.gov; marisol.solis@usdoj.gov
   •   Douglas J. Payne dpayne@fabianvancott.com, mdewitt@fabianvancott.com
   •   Kami L. Peterson
       Kami.Peterson@zionsbancorp.com; Angela.Norton@zionsbancorp.com; Deanne.Koeche
       r@zionsbancorp.com
   •   Jeff D. Tuttle jtuttle@swlaw.com; wkalawaia@swlaw.com; docket_slc@swlaw.com
   •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov
   •   Steven T. Waterman waterman.steven@dorsey.com; bingham.karen@dorsey.com;
       ventrello.ashley@dorsey.com
   •   Melinda Willden tr melinda.willden@usdoj.gov, Lindsey.Huston@usdoj.gov;
       James.Gee@usdoj.gov; Rinehart.Peshell@usdog.gov

                                             /s/ Adam S. Affleck




                                                3
